                      1

                      2

                      3

                      4

                      5

                      6

                      7
                                                        UNITED STATES DISTRICT COURT
                      8
                                                       EASTERN DISTRICT OF CALIFORNIA
                      9

                   10
                           PATRICK EVANS,                                   Case No.: 2:17-cv-02109-JAM-DB
                   11
                                          Plaintiff,
                   12             vs.                                       ORDER DISMISSING ENTIRE
                                                                            ACTION WITH PREJUDICE
                   13      TRANSDEV SERVICES, INC., a corporation,
                           and DOES 1-100,
                   14
                                         Defendants.
                   15

                   16

                   17                    Having reviewed the foregoing Joint Stipulation, and for good cause appearing, the

                   18      Court hereby grants the Parties’ Joint Stipulation for Dismissal with Prejudice, and dismisses Case

                   19      No. 2:17-cv-02109-JAM-DB with prejudice. Each party shall bear its own costs and fees.

                   20
                                         IT IS SO ORDERED.
                   21

                   22
                            DATED: July 11, 2019                             /s/ John A. Mendez
                   23                                                        HONORABLE JOHN A. MENDEZ
                                                                             United States District Court Judge
                   24

                   25

                   26

                   27

                   28
LITTLER M ENDELSON, P.C.   ORDER DISMISSING ENTIRE ACTION
       500 Capitol Mall                                                                         Case No. 2:17-cv-02109-JAM-DB
         Suite 2000
    Sacramento, CA 95814   WITH PREJUDICE
        916.830.7200
